Allowable Subject Matter
Claims 19 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 19 and 21-28, the prior art of record fails to disclose or to suggest the method of operating a power supply, particularly including, “turning off a portion of controlled rectifiers of the active rectifier block to force initiation of the second interval and to counter the third interval, and wherein the power supply comprises a primary side of the transformer, and turning off the portion of controlled rectifiers is based, at least in part, on a value of current on the primary side of the transformer and a value of current on the secondary side of the transformer” in combination with all of the remaining elements and limitations as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRED E FINCH III/Primary Examiner, Art Unit 2838